Matter of Stefani L. v Eugene B. (2016 NY Slip Op 06252)





Matter of Stefani L. v Eugene B.


2016 NY Slip Op 06252


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1759

[*1]In re Stefani L., Petitioner-Appellant, —
vEugene B., Respondent-Respondent.


Shmuel Agami, New York, for appellant.
Eugene B., respondent pro se.

Order, Family Court, New York County (Tandra L. Dawson, J.), entered on or about April 16, 2013, which denied petitioner's objection to an order of support of the Support Magistrate, dated January 2, 2013, unanimously affirmed, without costs.
Supreme Court properly determined that the Support Magistrate providently exercised his discretion in declining to impute additional income to respondent (see Matter of Minerva R. v Jorge L.A., 59 AD3d 243, 244 [1st Dept 2009]). The document that petitioner contends establishes that respondent has additional income concerns a period predating the child's birth, the filing of the child support petition and the time of trial. Since the Support Magistrate's findings regarding respondent's income were based on credibility determinations and are supported by the record, Supreme Court properly concluded that such findings should not be disturbed.
Although the Support Magistrate erred in failing to consider the statutory factors for determining whether or not to award child support based on parental income above the statutory cap (FCA §§ 413[1][c][3]; 413[1][f]), for establishing each party's obligation to pay a portion of the cost of health insurance premiums and unreimbursed medical expenses (FCA § 413[1][c][5]), and for deviating from the non-custodial parent's pro rata share of childcare expenses (FCA §§ 413[1][c][4]; 413[1][f]), our application of those factors to the record before us leads us to the same result.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK